DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 4-24, 28, 30-46, 51, 53, 65-72, 74 and 76-90 are pending upon entry of amendment filed on 3/25/21.

Applicant’s election of group I, claims 4-24, 28 and 81 elected species of tuberculosis related antigen and helper lipid DSPG and DSTAP without traverse in the reply filed on 3/25/21 has been acknowledged.   

Accordingly, claims 13-14, 22-24, 30-46, 51, 53, 65-72, 74, 76-80 and 82-90 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

Claim 4-12, 15-21, 28 and 81 readable upon elected species of DSPG and DSTAP as helper lipid and tuberculosis related antigen are under consideration in the instant application.

3.	      Applicant’s IDS filed on 11/2/18, 2/8/21 and 5/12/21 have been acknowledged.

4.	NO oath is of record.

5.	Claim 21 reciting “HCG” is objected to for the following informality: it is deemed BCG in light of [0008, 0171] of the instant application.  It is considered BCG for examination purpose.  Appropriate correction is required.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 4, 6-11, 15, 19, 20 and 81 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2014/0112950.

The ‘950 publication teaches vaccine compositions comprising TLR7 agonist, aluminum phosphate/hydroxide adsorbed and polysorbate 80 as helper lipid (claims 1, 5, [0082-0100]).
The ‘950 publication further teaches ratio between TLR7 agonist and aluminum is 4:1 and various TLR7/8 derivatives (p.8-13).  Therefore, the reference teachings anticipate the claimed invention.

9.	Claim(s) 4-7, 9-11, 15, 19-21, 28 and 81 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Pub. 2009/0181078.

The ‘078 publication teaches vaccine compositions comprising TLR7/8 agonist, aluminum phosphate/hydroxide adsorbed and polysorbate 80 as helper lipid (claims 1-5, [0013-017, 27]).
The ‘078 publication further teaches the antigen includes BCG ([041, 108]) and various TLR7/8 derivatives (p.20).  Moreover, the ‘078 publication teaches addition of alum adjuvant of aluminum phosphate and aluminum hydroxide ([153]) and emulsion size of 150nm ([197]).  Further, the composition comprising TLR7/8 agonist, antigen and oil emulsion of size less than 180nm can be stored at least 3 years at 2-8oC (Example 3). Therefore, the reference teachings anticipate the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 4-12, 15-21, 28 and 81 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2014/0112950 or U.S. Pub. 2009/0181078 in view of U.S. Pub. 2009/0014841 and U.S. Pub. 2013/0230578.

The teachings of the ‘950 and 078 publications have been discussed, supra.

The disclosures of the ‘950 and ‘078 publications differ from the instant claimed invention in that it does not teach the use of DSPG/DSTAP as helper lipid as in claims 16-19 and 3M-052 as a TLR7/8 agonist as in claim 12 of the instant application, respectively. 

The ‘841 publication teaches use of DSPG/DSTAP in liposomic vaccines for delivering lipids and alum adjuvants ([0135-0145]) improves immune response and works for various adjuvants and antigens ([145, 285], claims 1-2).

The ‘578 publication teaches N-(4-{[4-amino-2-butyl-1H-imidazo[4,5-c]quinolin-1yl]oxy}butyl)octadecanamide (e.g. 3M-052) is known as TLR7/8 agonist improves immune response especially with the compositions comprising polysorbate (p. 2-5).  The ‘578 publication teaches that N-(4-{[4-amino-2-butyl-1H-imidazo[4,5-c]quinolin-1yl]oxy}butyl)octadecanamide 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize DSPG/DSTAP and 3M-052 as taught by the ‘841 and ‘578 publications into the vaccine compositions comprising TLR7/8 agonists, helper lipid and aluminum adjuvant taught by the ‘950 or ‘078 publications. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the utilization DSPG/DSTAP and 3M-052  improves immune response by producing cytokines and minimizing side effects in vaccine compositions comprising TLR7/8 agonists, helper lipid and aluminum adjuvants.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12.	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
May 14, 2021 
/YUNSOO KIM/Primary Examiner, Art Unit 1644